CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
 
 
 
 
Exhibit 10.1
CONTRACT BETWEEN
 
VIZZAVI ESPAÑA, S.L.
 
AND
 
ELEPHANT TALK COMMUNICATION HOLDING, AG
 
FOR THE SUPPLY OF OPERATION AND TECHNICAL
SERVICES THROUGH A COMPREHENSIVE TECHNOLOGICAL
PLATFORM
 
 
20 MAY 2009
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
In Madrid, 20 May 2009
 
ASSEMBLED
 
ON THE ONE PART,
 
MR. JAIME BUSTILLO VELASCO, of full legal age and with address for these
purposes at Avenida de Europa 1, Parque Empresarial de La Moraleja, 28108
Alcobendas, Madrid, acting as proxy in the name and on behalf of the trading
corporation VIZZAVI ESPAÑA, S.L. (hereinafter, VIZZAVI), with Tax Identification
Code No. B-82896119. He is empowered by virtue of the power of attorney executed
before the Notary of Madrid, Mr. Manuel Rodríguez Marín, on 9 October 2008, with
number 2440 in his minute of record, which is duly registered in the Mercantile
Register of Madrid, Volume 19,772, Folio 192, Section 8, Page M-272203, 33rd
entry.
 
AND ON THE OTHER,
 
MR. STEVEN PAUL KAREL MARIE VAN DER VELDEN, of full legal age and with address
for these purposes at Gartenstrasse 105, CH-4052 Basel, Switzerland, acting as
proxy in the name and on behalf of the trading corporation ELEPHANT TALK
COMMUNICATION HOLDING, A.G. (hereinafter, ELEPHANT TALK), with registration
number CH 270.3.013.519-0, which representation he holds by virtue of the powers
granted on 17 May 2009 by a resolution of the Company.
 
Both Parties appearing declare that they have sufficient legal capacity to enter
into a contract and bind themselves, both personally and in the capacity and
representation in which they intervene, which they mutually recognize and
undertake not to challenge, and, with their mutual consent
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
THEY DECLARE
 
 
I.
That VIZZAVI is a company authorized by the sectorial telecommunications
legislation to provide complete Virtual Mobile Operator (VMO) electronic
communications services by virtue of a Resolution of the Telecommunications
Market Commission dated 18 August 2008.

 
II.
That ELEPHANT TALK is an international provider of electronic communications
services for Virtual Mobile Operators through the rendering of operation and
technical support services over technological platforms.

 
III.
That VIZZAVI, in the development of its electronic communications activity, is
interested in hiring from ELEPHANT TALK and ELEPHANT TALK is interested in
providing to VIZZAVI certain operation and technical support services over a
comprehensive technological platform in the terms and conditions established in
this Contract and the Annexes hereto.

 
IV.
That by virtue of what is set down in the foregoing declarations, the Parties
have reached an agreement which they formalize in accordance with the following



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
CLAUSES
 
 
 
1.
OBJECT OF THE CONTRACT

 
1..1  
The object of this Contract is the rendering by ELEPHANT TALK to VIZZAVI of the
operation and technical support services (hereinafter, “the services”) described
in Annexes A, B1, B2, C, D and E of this Contract, in the terms and conditions
established in this document and its Annexes (hereinafter, referred to jointly
as “the Contract”).

 
1.2 
The services shall be rendered by ELEPHANT TALK to VIZZAVI over the
technological platform described in Annex C of this Contract.

 
1.3 
This Contract is of an exclusive nature, pursuant to the provisions of the
following clauses:

 
        1.3.1
ELEPHANT TALK may not render in Spain the operation and technical support
services under this Contract either directly or indirectly to any operator other
than VIZZAVI (with or without its own telecommunications network) that is a
direct or indirect competitor of VIZZAVI in the Spanish electronic
communications market, within a *** counting from the Contract’s execution, as
per the obligations laid down in Clause 3.3, except with the express
authorization of VIZZAVI.

 
        1.3.2
Likewise, VIZZAVI may not contract the operation and technical support services
that are the object of this Contract with any other comprehensive technological
platform other than ELEPHANT TALK, whilst ELEPHANT TALK is not authorized to
render such services to other operators within the framework of what is
established in Clause 1.3.1 and in accordance with the obligation laid down in
Clause 3.6, except with the express authorization of ELEPHANT TALK.

 
1.4
The numbering, codes and other technical parameters allocated to VIZZAVI by the
competent bodies (MSISDN, IMSI, short numbering codes, ICC, etc.) and which, as
and when applicable, are managed by ELEPHANT TALK in the performance of this
Contract, shall remain under the control of VIZZAVI.

 
 
2.
STRUCTURE OF THE CONTRACT 2

 
2.1
This Contract is structured in accordance with the following schematic:

 
           2.1.1  
Main Body: It includes the Contract’s essential principles and the elements that
regulate the relations between the Parties.



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
        2.1.2  
Annex A – Services for the End Customers of the Virtual Mobile Operators (VMOs)
of VIZZAVI

 
        2.1.3 
Annex B1 – Support Services for the Virtual Mobile Operators (VMOs) of VIZZAVI

 
        2.1.4
Annex B2 – Support Services for VIZZAVI operations

 
        2.1.5 
Annex C – Technical Annex

 
        2.1.6 
Annex D – Economic Terms and Conditions

 
        2.1.7 
Annex E – Capabilities and Undertakings relating to Project Management

 
        2.1.8 
Annex F – Communications and Official Contact List

 
        2.1.9 
Annex G – Data Protection

 
        2.1.10 
Annex H – Security and Fraud

 
        2.1.11 
Annex I – Ethical Purchases

 
        2.1.12 
Annex J – General Health & Risk-Prevention Conditions

 
        2.1.13 
Annex K – Requirements for Compliance with the Sarbanes-Oxley Rules

 
        2.1.14 
Annex L – Certificates

 
2.1.14.1 Fiscal Certificate
2.1.14.2 Labour Certificate
2.1.14.3 Copy of Insurance Policy
 
        2.1.15 
Annex M – Definitions 2.1.16 Annex N – Environment

 
2.2
The Annexes may have their own associated Appendices, if so decided with the
mutual consent of the Parties.

 
2.3
Both Parties explicitly acknowledge that all the elements comprising this
Contract have the same status.

 
2.4
Each one of the Annexes and Appendices, when applicable, as well as any future
updates or additions which the Parties may agree to incorporate into this
Contract, suitably signed by both Parties, shall form an integral part thereof.
The rights and obligations deriving therefrom shall be exercisable or
enforceable from the date it is signed, except in the case of an agreement to
the contrary on the validity date.

 
3.
ESSENTIAL OBLIGATIONS OF THE CONTRACT

 
The Parties explicitly acknowledge the essential nature of the following
obligations within the framework of this Contract:
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
A. Obligations of ELEPHANT TALK:
 
3.1
Rendering of the services that are the object of the Contract by ELEPHANT TALK
in the terms and conditions established in the Contract.

 
3.2
Likewise, ELEPHANT TALK accepts the following obligations:

 
        3.2.1
Guarantee that the rendering of the services under this Contract shall be
carried out in accordance with the technologies and modalities currently in
existence and working, which shall be suitably maintained and upgraded on the
basis of the mobile electronic communications market’s development. In this
connection, ELEPHANT TALK guarantees the adequate upgrading of the
functionalities, services, platform architectures and technologies available in
the telecommunications market at any given moment, as per the roadmap which both
Parties will keep updated in order to guarantee their dimensioning in accordance
with the growth in the VIZZAVI services. The roadmap will be designed and kept
updated on the basis of independent benchmarking, reflecting the existing
developments in the market.

 
        3.2.2
Undertaking to make available to VIZZAVI access to future technologies and
technological innovations that may appear in the telecommunications market,
always provided that a prior request has been made, and that the aforesaid
technologies and innovations are within the scope of ELEPHANT TALK.

 
ELEPHANT TALK must notify and make available to VIZZAVI, sufficiently in advance
for VIZZAVI to be able to offer it in the market, the implementation of any new
functionality whether deriving from a new project or technology or the
consequence of the existing functionalities’ evolution, within the mobile
telecommunications environment.
 
        3.2.3
Guarantee of the adequate updating of commercial conditions, as regards both the
services that are the object of this Contract and any new services that may
arise, based on the needs expressed by VIZZAVI to keep itself competitive in the
market in which it conducts its activities. The economic terms and conditions
for the development of new services not included in the object of the Contract,
as established in Annexes A, B, C, D and E, shall be established in accordance
with the provisions of Annex D.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
        3.2.4
Guarantee of adequate maintenance of the commercial structure and prices, as
described in detail in Annex D, in the cases contemplated in 3.2.1 and 3.2.2.

 
3.3
Not to render, either directly or indirectly, the operation and technical
support services under this Contract to any operator other than VIZZAVI (with or
without its own telecommunications network) that is a direct or indirect
competitor of VIZZAVI in the Spanish mobile electronic communications market,
within a *** term counting from the Contract’s execution, except with the
express authorization of VIZZAVI.

 
B. Obligations of VIZZAVI:
 
3.4
To make the payments owed by virtue of this Contract in the terms and conditions
of Clause 13 and Annex D relating to the economic terms and conditions.

 
3.5
Fulfillment in good faith of its obligations to provide maximum support to
ELEPHANT TALK in this Contract’s application and performance.

 
3.6
Obligation of VIZZAVI, pursuant to the provisions of Clause 1.3.2, not to
contract the operation and technical support services under this Contract with
any other comprehensive technological platform different to ELEPHANT TALK,
except with the express authorization of ELEPHANT TALK.

 
4.
VALIDITY

 
4.1
This Contract shall enter into force on the date it is signed and shall remain
in force for a 5-year term. This Contract shall be automatically renewed for
successive terms of two (2) years as from the completion of the initial term
and/or that of its renewals, except when either of the Parties notifies the
other in writing of its intention to the contrary, at least ***in advance of the
conclusion of the term that is in force.

 
4.2
In the event that ELEPHANT TALK decides not to renew this Contract, the
provisions of Clause 6.4 shall apply.

 
4.3
Without prejudice to the Contract’s validity date, the Parties agree that the
effective rendering of the services contemplated in Annexes A and B shall abide
by the implantation schedule described in Annex E

 
4.4
The commercial launch date may not be later than 1 June 2009, except when any of
the circumstances provided for in Annex E relating to fulfillment of the
implantation schedule exist.

 
4.5
The Parties agree to expressly exclude the possibility of early discharge, with
the exception of the cases provided for in Clause 6. If either of the Parties,
infringing the provisions of this Contract, were to request the Contract’s early
discharge in a situation other than those established therein and without the
other Party’s agreement, the penalties indicated in Clause 7.1 shall apply.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
4.6
Once two years have elapsed since the Contract’s initial validity, both Parties
undertake to study and evaluate new formulae for their joint co-operation.
Nevertheless, at the request of either of the Parties and always with their
mutual consent, it shall be possible for new formulae for their joint
co-operation to be studied and evaluated within a shorter term than that
established above.

 
5.
CONTRACT REVIEW AND AMENDMENT

 
5.1
In the event that one of the cases described below were to arise, the Parties
are hereby legitimized to request, in writing, the opening of negotiations that,
as and when applicable, shall give rise to the review and amendment of the
affected points of the Contract, subject to the agreement of the Parties:

 
 
5.1.1 ***

 
 
5.1.2 ***

 
 
5.1.3 ***

 
 
5.1.4 ***

 
5.2
The negotiations for the Contract’s review and/or amendment must comply with
thefollowing rules:

 
       5.2.1
The Parties undertake to negotiate in good faith.

 
       5.2.2
The Parties undertake to mutually make available all the essential information
for the development of the negotiations, under the confidentiality obligation
established in Clause 9.

 
       5.2.3
During the course of the negotiation process for the Contract’s review, it shall
be understood that the validity thereof has been provisionally renewed, except
in the case of an agreement of the Parties to the contrary.



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
 
6.
CONTRACT TERMINATION AND CONSEQUENCES

 
6.1
The Contract shall terminate for the general causes accepted in Law and, in
particular, for the following causes:

 
        6.1.1
With the mutual consent of the Parties, expressly indicated in writing and with
the setting of the Contract’s termination date.

 
        6.1.2
Due to the termination of the initial validity period or of the tacit renewal,
as established in Clause 4.1, always provided that one of the Parties notifies
the other in writing of its intention to exclude the Contract’s renewal, a
minimum of ***in advance of that date.

 
        6.1.3
Due to the revocation, cancellation or modification, by the Authorities, of the
legal authorization held by VIZZAVI when, in this latter case, fulfilment of the
obligations laid down in this Contract is prevented. Both Parties shall do their
utmost to avoid this situation.

 
        6.1.4
Due to the entry in the body of shareholders of ELEPHANT TALK of a direct
competitor of VIZZAVI or of the VIZZAVI Group in the mobile electronic
communications market, whenever such acquisition of shares involves (i) the
taking of control by the direct competitor of ELEPHANT TALK in the sense of
Article 42 of Spain’s Commercial Code; or (ii) the appointment of at least one
Director on the Board of Directors of ELEPHANT TALK.

 
         6.1.5
Due to the entry in the body of shareholders of ELEPHANT TALK of a company that
in the *** following entry becomes a direct competitor of VIZZAVI or of the
VIZZAVI Group in the Spanish mobile electronic communications market, whenever
such acquisition of shares involves (i) the taking of control by the direct
competitor of ELEPHANT TALK in the sense of Article 42 of Spain’s Commercial
Code; or (ii) the appointment of at least one Director on the Board of Directors
of ELEPHANT TALK.

 
For the purpose of Clauses 6.1.4 and 6.1.5, ELEPHANT TALK undertakes to
communicate to VIZZAVI whatsoever acquisition of shares on the part of a direct
competitor of VIZZAVI or of its Group, at the moment such acquisition takes
place or the moment at which it has knowledge thereof and is authorized to make
such communication.
 
        6.1.6
Likewise, due to the entry of ELEPHANT TALK in the body of shareholders of a
competitor of VIZZAVI or of its Group in the Spanish mobile electronic
communications market, whenever such acquisition has the same consequences as
those described in Clauses 6.1.4 and 6.1.5 above.

 
 
6.2      
ELEPHANT TALK may seek the unilateral discharge of Contract through an express
and written communication in the following case:

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
       6.2.1
Whenever VIZZAVI fails to fulfill any of its essential obligations contained
therein and always provided that such non-fulfillment is not remedied by VIZZAVI
within a ***term as from the notification requesting remedy.

 
6.3
VIZZAVI may seek the Contract’s unilateral discharge by means of an express
and written communication in the following cases:

 
        6.3.1.
Whenever ELEPHANT TALK fails to fulfill any of the Contract’s essential
obligations established in Clause 3 thereof.

 
In the event of non-fulfillment on the part of ELEPHANT TALK of the obligations
laid down in Clause 3.2, discharge may be made effective by VIZZAVI whenever
ELEPHANT TALK fails to remedy such non-fulfillment within a *** term as from the
notification requesting remedy.
 
       6.3.2
In the case of repeated non-fulfillment of the operation and quality indications
established in Annexes A, B, C and E.

 
       6.3.3
In the event that ELEPHANT TALK decides to contract the wholesale access
services in Spain with an operator other than VIZZAVI or the Group to which the
latter belongs for the rendering of mobile telephony services to its clients
under the VMO model. At any event, ELEPHANT TALK shall communicate its intention
to VIZZAVI, *** in advance thereof.

 
6.4
The Contract’s termination for whatsoever cause shall not necessarily involve
theimmediate cessation of the rendering of the ELEPHANT TALK services to VIZZAVI
and the latter may request ELEPHANT TALK to continue with the rendering thereof.
ELEPHANT TALK shall guarantee the continuity of the rendering of the services in
the same conditions as those in which they were being rendered up to
termination, always provided that such conditions comply with what has been
agreed in the Contract, during a minimum term of *** after the Contract’s
termination or at any event during the time that may be necessary for VIZZAVI to
reach a similar agreement to this one and to satisfactorily migrate all the
services to the new platform, and the platform remains stable, understanding by
such the criterion that the Technology Department of VIZZAVI may establish.
Similarly, ELEPHANT TALK shall guarantee complete transparency and the necessary
technical support so that migration takes place with maximum speed and least
impact on the activity of VIZZAVI. During this period, ELEPHANT TALK shall be
authorized to render its services to operators other than VIZZAVI.

 
6.5
The Contract’s termination due to the elapsing of the initially agreed 5-year
term or any of its renewals shall not involve the immediate cessation of the
rendering of the ELEPHANT TALK services to VIZZAVI in respect of those VIZZAVI
customers which, at the moment of termination, have been incorporated into the
comprehensive technological platform for a term of less than ***. The rendering
of the ELEPHANT TALK services to VIZZAVI in the terms and conditions of this
Contract shall apply in respect of each customer during the term that remains up
to the ***term’s completion.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
6.6
At any event, the Contract’s discharge for any of the causes provided for in
this Clause shall not represent the waiver by either of the Parties of the
exercise of the actions that may correspond to them by Law and shall not release
the Parties from fulfilment of their outstanding obligations.

 
6.7
The obligations contained in the Clauses indicated below shall remain in force
after the Contract’s termination for a 5-year term: Clause 9 (Confidentiality)
and Clause 11 (Applicable Legislation and Binding Settlement of Disputes).

 
7.
PENALTY CLAUSE FOR EARLY DISCHARGE

 
7.1
Within the framework of Clauses 6.1.4, 6.1.5, 6.1.6, 6.2 and 6.3, which grant
the right to the Party not causing the situation described to seek unilateral
discharge of Contract, and without prejudice to the compensation for damages and
losses to which it may give rise, as a penalty clause expressly convened between
the Parties, the following penalties are established for the cases described
below:

 
        7.1.1
In the cases provided for in Clauses 6.1.4, 6.1.5, 6.1.6 and 6.3, should it be
VIZZAVI which exercises the right to unilateral discharge of contract on the
grounds of the existence of any of the circumstances established as a cause for
discharge of contract by a unilateral resolution in its favour, ELEPHANT TALK
shall pay VIZZAVI the corresponding amount as established in the following
table:

 

 
S < ***
 
***
€
*** =
S <
***
 
***
€
*** =
S <
***
 
***
€
***=
S <
***
 
***
€
    S = ***
 
***
€

 
The Parties agree that the total number of services in the platform (S) shall be
the average of the *** of the last ***.


 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
         7.1.2
In the case provided for in Clause 6.2, if it is ELEPHANT TALK which exercises
the right to unilateral discharge of contract, on the grounds of the existence
of any of the circumstances established as a cause for discharge of contract by
a unilateral resolution in its favour, VIZZAVI must pay ELEPHANT TALK, as a
penalty, an amount equivalent to that which ELEPHANT TALK has invoiced to
VIZZAVI during the ***immediately prior to the exercise of the unilateral
discharge right, up to a limit equivalent to the applicable penalty as per
Clause 7.1.1 for the corresponding number of services ***.

 
8.
ECONOMIC LIMIT OF THE PARTIES’ LIABILITY IN THE CONTRACT’S PERFORMANCE

 
8.1 
Each Party shall be responsible for the adequate fulfilment of its obligations
under thisContract, subject, in respect of possible claims lodged by one Party
against the other, to the following limits:

 
        8.1.1
There shall be no limitation on their liability other than that which applies
pursuant to Spanish legislation in respect of losses that, being due to actions
or omissions, comprise: losses produced by the infringement of industrial or
intellectual property rights; injuries caused to persons; damage caused to
material goods; or losses caused by wilful intent.

 
        8.1.2
Outside the aforementioned cases, in respect of losses caused by serious
negligence in actions or omissions, the responsible Party shall be answerable up
to a maximum limit of *** euros (*** €) in respect of consequential damages,
loss of earnings, loss of profits and/or loss of data.

 
        8.1.3
Outside the aforementioned cases, in respect of losses caused by ordinary
negligence in actions or omissions, the responsible Party shall be answerable up
to a limit of *** euros (***€).

 
         8.1.4
One Party shall be liable before the other for the losses caused (particularly
for the loss of logs, data or any other information) due exclusively to the
latter’s non-fulfilment of the obligations accepted by it by virtue of this
Contract.

 
8.2 
The Parties shall not be responsible for the delay, fault in the execution or
any other non-fulfilment of any of their contractual obligations when such
delay, fault in the execution or non-fulfilment is due to the existence of a
cause of force majeure.

 
The Party invoking the partial or complete impossibility of the Contract’s
performance for a cause of force majeure must inform the other Party, as quickly
as possible and by whatsoever means, the nature, cause, scope and estimated
duration of the event. For the time that the event and the effects arising
therefrom last, the Parties shall act and co-ordinate in good faith their
efforts with a view to adopting as many measures as may be necessary and
essential to alleviate and/or overcome them.
 
The Parties’ contractual undertakings and obligations shall be suspended if the
event of force majeure and its effects cannot be alleviated, remedied and/or
overcome within the seven days following that on which it was notified.
Nevertheless, if the situation caused by force majeure were to continue after
one month has elapsed since the event was notified, the Contract shall be
lawfully terminated without giving rise to compensation of whatsoever type in
favour of either of the Parties.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”

 
8.3
ELEPHANT TALK shall keep VIZZAVI free from all responsibility and claim that any
third party may file against the latter by virtue of this Contract’s
performance. To this end, whatsoever claim made against VIZZAVI for this reason
shall be notified immediately to ELEPHANT TALK so that it can appear in the
claim as necessary and/or voluntary passive joint litigant, together with a
lawyer representing its position, against the claim, without this representing
on the part of VIZZAVI abandonment of the right to defend itself in each
proceeding, for as long as it continues to appear as the defendant,
co-defendant, passive joint litigant or third party in the action.

 
8.4
Under no circumstances shall the liability deriving from the application of
Clauses 8.1.2 and 8.1.3 exceed the limit of ***euros (***€) for each *** term of
the Contract.

 
9.
CONFIDENTIALITY

 
9.1
Neither VIZZAVI nor ELEPHANT TALK may disclose to third parties, without the
prior express and written consent of the other Party, any information relating
to the content of this Contract or relating to the other Party or the relations
of the other Party with its own customers, to which it may have access as a
consequence of this Contract, undertaking to treat such information
confidentially. The confidentiality obligation established in this Clause shall
remain in force during the Contract’s performance and once it has terminated.

 
9.2
DEFINITIONS

 
         9.2.1
For the purpose of this Contract, the following expressions shall be interpreted
as per the definitions that appear after them, as follows:

 
 
- “Own Information”: As an example but by no means limited thereto, the
following shall be deemed to be “Own Information”: discoveries, concepts, ideas,
know-how, techniques, designs, drawings, drafts, diagrams, models, samples,
databases of all types, and any technical, financial or commercial information
of either of the Parties.

 
 
   “Source”: Either of the Parties shall be deemed to be the “Source” whenever,
within the terms of this Contract, it is the one which supplies the Own
Information.

 
 
- “Addressee”: Either of the Parties shall be deemed to be the “Addressee”
whenever, within the terms of this Contract, it is the one which receives the
Own Information from the other Party.

 
9.3
OWN INFORMATION

 
        9.3.1
The Parties agree that any information relating to financial, commercial,
technical and/or industrial aspects of either one of them or of their respective
businesses supplied to the other Party as a consequence of the agreements they
may reach (regardless of whether or not such transfer is verbal, written, on
magnetic support or any other computerized mechanism, graphic or of any other
type) shall be deemed to be confidential information and shall be treated
pursuant to the provisions of this document. For the purpose of this Contract,
such information and its copies and/or reproductions shall be deemed to be “Own
Information”.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
9.4
EXCLUSION FROM THIS CONTRACT

 
        9.4.1
The following information shall not be deemed to be Own Information and neither
shall it be treated as such:

 
 
i)
When it is public knowledge at the moment of the supply to the Addressee or,
when the supply has been made, it achieves such condition without the Addressee
having infringed the provisions of this Contract.

 
 
ii)
When it can be demonstrated by the Addressee, through its archives, that it was
in its possession through legitimate means prior to the information being
supplied by the Source, without any confidentiality agreement being in force at
that moment.

 
 
iii)
When it has been widely disclosed without any limitation by its legitimate
creator.

 
 
iv)
When it was created completely and independently by the Addressee, with the
latter being able to demonstrate this fact through its archives.

 
9.5
CUSTODY AND NON-DISCLOSURE

 
        9.5.1
The Parties shall treat as confidential the other Party’s Own Information that
may be supplied to them and agree to its strict safeguard and custody and not to
disclose or supply it, whether partially or in full, to whatsoever third party
(with the exception of the companies in the Group to which VIZZAVI belongs)
without the prior express and written consent of the Source. Such consent shall
not be necessary when the obligation to supply or disclose the Source’s Own
Information by the Addressee is imposed by Law, a firm legal Judgment,
arbitration award or firm Administrative decision.



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
        9.5.2
This Contract does not authorize either of the Parties to demand from the other
the supply of information and any such obtainment of information from or about
the Source by the Addressee shall be received by the latter with the prior
consent of the former.

 
        9.5.3
All consequences deriving from the negligent custody and/or willful or negligent
disclosure of the Own Information, consequent information or a consequence of
the Own Information or consequent information or a consequence of the Contract
shall be deemed to be an act of unfair competition, without exclusion of the
definition thereof as a crime that may be made in any applicable legislation,
including a criminal wrong.

 
9.6
OWN INFORMATION SUPPORT

 
          9.6.1
All or part of the Own Information, papers, books, accounts, recordings, lists
of customers and/or partners, computer programs, procedures, documents of all
types or technology, the supply of which is made under the condition of Own
Information, regardless of the support in which it is contained, shall be
treated as secret, confidential and restricted.

 
9.7
OWN INFORMATION DESTINATION

 
         9.7.1
It shall be possible for the Own Information to be made known by the Addressee
to its managers and/or employees, without prejudice to the Addressee adopting
all the necessary measures for the true and exact fulfillment of this Contract,
having the obligation of informing the one and the other of the confidential,
secret and restricted nature of the information it is making known, and of the
existence of this Contract.

 
         9.7.2
Likewise, the right of VIZZAVI to make available the Own Information it receives
from the Source to the companies in the Group to which VIZZAVI belongs is hereby
recognized, with such companies being subject to the confidentiality and secrecy
obligations in the terms and conditions of this Contract.

 
        9.7.3
The Addressee must give its managers and/or employees all the guidelines and
instructions it may consider appropriate or advisable for the purpose of
safeguarding the confidential, secret and restricted nature of the Source’s Own
Information.

 
        9.7.4
Without prejudice to the provisions of the foregoing paragraphs, each Party
shall be responsible not only for the conduct of its managers and/or employees
but also for the consequences that may result pursuant to the provisions of this
Contract.

 

9.8 RESPONSIBILITY IN THE CUSTODY OF THE OWN INFORMATION

 
        9.8.1
The addressee shall be responsible for the custody of the Own Information and as
many copies as it may have thereof supplied by the Source, for the purpose



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
of its treatment as confidential, secret and restricted, having the obligation
of returning the Own Information and copies thereof to the Source upon
termination of their commercial relations, or earlier, when so requested by the
Source.
 
10.
CONTRACT ASSIGNMENT

 
       10.1
ELEPHANT TALK may not assign the rights and obligations under this Contract,
either partially or in full, without the prior express and written consent of
VIZZAVI. The foregoing notwithstanding, either of the Parties shall be able to
partially or fully assign the rights or obligations under this Contract to any
company pertaining to its corporate Group in the sense laid down in Article 42
of the Commercial Code, without having to pay any additional amount whatsoever.

 
       10.2
At any event, whenever consent to assignment is granted by the non-assigning
Party, the assigning Party shall be jointly and severally responsible, with the
assignee, for the obligations assumed by virtue of this Contract.

 
       10.3
The economic and all other rights generated or that may be generated by this
Contract may not be encumbered with rights thereon in favour of third parties
without the prior express and written consent of VIZZAVI, which may not be
withheld in an unjustified way.

 
11.
APPLICABLE LEGISLATION AND BINDING SETTLEMENT OF DISPUTES

 
                  11.1
This Contract is subject to the Laws of the Kingdom of Spain.

 
       11.2
This Contract shall be signed in Spanish and in English. In the event of a
discrepancy on the Contract’s interpretation, amendment or performance, the
Parties agree that the Spanish version shall prevail. At any event, the Parties
undertake to use their best endeavours to settle such discrepancy, avoiding as
far as is possible having to resort to litigation.

 
       11.3
For the settlement of whatsoever dispute relating to this Contract’s
interpretation and fulfilment, both Parties abide by the jurisdiction of the
Courts and Tribunals of the city of Madrid.

 
12.
RESPONSIBILITY OF ELEPHANT TALK IN THE CONTRACT’S PERFORMANCE

 
12.1
SERVICE QUALITY LEVELS AND COVERAGE

 
          12.1.1
ELEPHANT TALK guarantees to VIZZAVI that the quality of the service offered
shall maintain the service levels described in Annexes A, B, C and E.



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
                12.1.2
ELEPHANT TALK shall adequately dimension the infrastructure and resources made
available to VIZZAVI for the rendering and economic valuation of the services
included in the Contract, in accordance with the necessary traffic and network
planning forecasts made available through the mechanisms which the Parties shall
establish for the Contract’s correct working. VIZZAVI shall provide ELEPHANT
TALK with forecasts on traffic and number of services a minimum of three months
in advance. ELEPHANT TALK undertakes to dimension the human and material
resources in accordance with these forecasts so as to guarantee the agreed
service levels, always provided that the real traffic volumes and/or number of
services are kept within deviations of up to ***% with respect to the forecast.
Above that value, ELEPHANT TALK undertakes to use its best endeavours to
maintain the agreed service levels.

 
                12.1.3
ELEPHANT TALK shall manage the complete performance of this Contract. For this,
ELEPHANT TALK shall act diligently in the performance of the Contract’s object,
procuring the supply, execution and completion of the whole in the agreed terms
and conditions, rendering such services either directly or through subcontracts
with the individuals or bodies corporate that effectively render such services.
The contractors selected by ELEPHANT TALK must be duly authorized and qualified
for conducting such functions and under no circumstances must VIZZAVI be
affected by whatsoever responsibility or liability resulting from such election,
lack of performance or negligence in the fulfilment of the obligations assumed
by ELEPHANT TALK or the subcontractors chosen by it.

 
                12.1.4
Quality in the Contract’s Performance

 
12.1.4.1 ELEPHANT TALK undertakes to make available all the technical, human,
material and economic resources that may be required for fulfilling the object
of this Contract. It shall be responsible for obtaining all the necessary
licences, permits and authorizations for fulfilling the object of this Contract
and for their adaptation to the contracted purpose.
 
12.1.4.2 The Parties accept that, in the rendering of some of the services under
this Contract, the prevailing legislation may require that some of them have to
be carried out through third parties other than ELEPHANT TALK.
 
12.1.4.3 ELEPHANT TALK assumes the guarantee of fulfilment of the
administrative, employment and tax requirements and obligations associated with
the performance of this Contract, whether carried out directly or through
subcontracted third parties.
 
12.1.4.4 In any circumstance and at any moment, VIZZAVI may require from
ELEPHANT TALK the adaptation of the Contract’s object to the legislation on
personal and material safety and security as imposed by the applicable
legislation and the replacement of the defective object should it not be
adequate for the contracted purpose, as per the technical specifications, at no
additional cost.


 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
 
12.2 .
CASES OF DISCONNECTION OF SERVICE

 
VIZZAVI may disconnect its network from the service provided by ELEPHANT TALK in
the cases described below without this being taken as non-fulfillment of any of
its obligations:
 
          12.2.1
Whenever the safety and integrity of its network is in such danger that this
could seriously affect its working.

 
          12.2.2
Whenever people’s integrity is at risk.

 
          12.2.3
In those cases in which interoperability of the services of VIZZAVI or of its
customers is endangered to the extent that the rendering thereof is seriously
affected.

 
          12.2.4
In the event of a serious infringement of the regulations relating to the
secrecy of communications and the right to honour, privacy and protection of
data of a personal nature, with serious violation of third-party rights.

 
          12.2.5
Whenever, with the existence of any of the causes of discharge of Contract
established in Clause 6, the nature thereof makes it essential to disconnect the
service or a part thereof, prior to the services’ final cessation during the
Transition Period.

 
13.   
MONETARYCONSIDERATIONS

        
13.1
Prices of the Services under the Contract

 
          13.1.1
The invoicing prices and conditions applicable to the services under this
Contract are established in Annex D “Economic Terms and Conditions”.

 
          13.1.2
All the prices and terms and conditions of an economic content included in this
Contract and its Annexes are given without including VAT or other indirect
taxes.

 
13.2
Taxes

 
          13.2.1
All present or future taxes of whatsoever type that may be incurred as a
consequence of this Contract’s execution and performance shall be settled by the
Parties in accordance with the Law.

 
14.
SECRECY OF COMMUNICATIONS AND PERSONAL DATA PROTECTION

 
 
14.1
At all times ELEPHANT TALK shall guarantee the Secrecy of the Communications to
which it may have access during the rendering of the services under this
Contract, as per the provisions of the applicable Spanish regulations in force
at any given moment.

 
 
14.2
For the rendering of the services under this Contract, ELEPHANT TALK shall have
access to the personal data contained in the files of VIZZAVI; consequently,
such data may only be processed in accordance with the provisions of Annex G. At
any event, ELEPHANT TALK undertakes to abide by all the provisions that may
apply on the subject and, in particular, those of Spain’s Organic Law 15/1999 of
13 December 1999 of the Protection of Personal Data (hereinafter, “LOPD”) and
other regulations for its application in force at any given moment.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
15.
SAFEGUARDING OF INTELLECTUAL AND INDUSTRIAL PROPERTY RIGHTS AND THE PARTIES’
RIGHTS

 
15.1
“Intellectual and Industrial Property Rights” (hereinafter, “IPR”) shall be
deemed to beall the intellectual and industrial property rights (including,
without limitation, all rights of an economic or personal type, such as
copyright) that are recognized at this moment or in the future by Spanish
intellectual or industrial property legislation or the laws of any jurisdiction
applicable to the case, including, without limitation, all inventions (and, of
them, the inventions implemented in the IT sector with or without patent),
patents, “utility models”, industrial designs, semiconductor topography rights,
trade-marks and service marks, whether registered or unregistered, reproduction
rights, logos, presentation names and commercial names, know-how (but only to
the extent that the foregoing can confer a legal protection or licence under the
pertinent applicable legislation), domain names and goodwill associated with all
of them, including in each case the capacity (should it exist) (i) to apply for
whatsoever registration whether necessary or simply appropriate for obtaining or
protecting such rights in any part of the world and any register thereof, and
(ii) to claim whatsoever compensation or any other remedy for the infringement
of such rights. IPR shall include, without limitation, all the intellectual and
industrial property rights registered with an official register in any part of
the world and the applications for registration and the concession rights
thereof and any right or form of protection of a similar nature throughout the
world.

 
15.2
The Parties shall maintain all the rights over their respective names, logos,
marks, databases and/or any other goods protected by the prevailing rules on the
subject of IPR. Likewise, the Parties shall maintain all the rights over their
respective patents, “utility models”, industrial designs, databases and/or any
other goods protected by the IPR.

 
15.3
ELEPHANT TALK shall only be able to use the IPR of VIZZAVI (or of the companies
in the Group to which it belongs) in the terms and conditions for which the
latter authorizes such use and, at any event, such authorization shall refer
strictly to the development of the activity under this Contract. In the event of
a modification, and at the request of VIZZAVI, ELEPHANT TALK has the obligation
of permanently and immediately updating, eliminating or replacing the IPR of
VIZZAVI or of the companies in the Group to which it belongs.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
VIZZAVI may only use the IPR of ELEPHANT TALK (or of the companies in the Group
to which it belongs) in the terms and conditions for which the latter authorizes
such use and, at any event, such authorization shall refer strictly to the
development of the activity under this Contract. In the event of a modification,
and at the request of ELEPHANT TALK, VIZZAVI has the obligation of permanently
and immediately updating, eliminating or replacing the IPR of ELEPHANT TALK or
of the companies in the Group to which it belongs.
 
15.4
The Parties may not make use of or possess marks, domain names or other IPR
rights that can be confused with the industrial property rights which the other
Party or other companies in the Group to which it belongs exploit in the placing
on the market of their products and services. The Parties may only use the other
Party’s IPR for the purpose of carrying out the object of this Contract, having
the obligation of using their own name in all their other activities.

 
15.5
In particular, the ownership and all the IPR over the software, operating
manuals, designs, distinctive signs and associated documentation, supplied or
made available to VIZZAVI by ELEPHANT TALK as part of the Service or developed
within another scope that are the property of ELEPHANT TALK shall continue to be
the full property of ELEPHANT TALK or of the owner thereof. Whenever software,
owned by ELEPHANT TALK or third parties, is supplied to VIZZAVI or its customers
together with any of the Services, ELEPHANT TALK shall grant VIZZAVI or its
customers a non-exclusive and non-transferrable licence (except for the
companies in the Group to which they belong that operate in the Spanish mobile
electronic communications market) to use, store, develop, reproduce and
distribute that software solely in connection with those Services. Likewise,
VIZZAVI shall also be allowed to make a reasonable number of backup copies
thereof.

 
15.6
Except in the case of an agreement to the contrary between the Parties, the new
IPR developments carried out exclusively for VIZZAVI, which are requested
through the corresponding document for the special project relating to the
Services under the Contract, shall be the exclusive property of VIZZAVI. The
foregoing notwithstanding, without prejudice to the Parties convening other
conditions, VIZZAVI shall grant to ELEPHANT TALK a non-exclusive and
non-transferrable usage licence, which cannot be sub-licensed, for the new IPR
developments and solely for the rendering of the Services.

 
15.7
VIZZAVI undertakes to transfer to its customers the need to sign the agreements
that the owner of the IRP may reasonably request in relation to any material
provided by ELEPHANT TALK in the Contract’s performance, when so required.

 
15.8
Whatsoever inclusion of the object of this Contract or the performance thereof
in an advertising or promotional campaign, by virtue of which the name of one of
the Parties or any other IPR of the latter or of any of the companies in the
Group to which it belongs is announced, inserted or used, shall require the
prior express and written consent of such Party.



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
15.9
VIZZAVI is the holder of all the IPR to which ELEPHANT TALK may have access for
the purpose of this Contract’s performance. Under no circumstances shall it be
understood that by virtue of this Contract VIZZAVI grants to ELEPHANT TALK a
licence to use the IPR with which VIZZAVI or any of the companies in the Group
to which it belongs place their telecommunications products and services on the
market.

 
15.10
In turn, ELEPHANT TALK declares under its sole responsibility that it is the
holder of all the patents, marks, utility models, copyrights, registered designs
and other IPR that are necessary for rendering to VIZZAVI the services
established in this Contract.

 
ELEPHANT TALK undertakes to compensate VIZZAVI for any claim or legal proceeding
having its origin in the infringement (or alleged infringement) of any patent,
design or copyright by virtue of the possession or use by VIZZAVI of any
equipment or software made available by ELEPHANT TALK pursuant to this Contract.
To this end, VIZZAVI must notify whatsoever alleged infringement to ELEPHANT
TALK immediately and in writing, must not admit anything relating to the
infringement, shall allow ELEPHANT TALK to direct the proceedings and
negotiations, giving it all reasonable assistance, and must authorizate it,
always for the account of ELEPHANT TALK, to modify the equipment or software or
obtain the corresponding licence so as to avoid the infringement.
 
15.11
Within a term of thirty (30) days from this Contract’s execution, ELEPHANT TALK
undertakes to sign an agreement with an escrow entity (selected by ELEPHANT
TALK) for the purpose of depositing the source code, development programmes,
operating manuals and all other associated documentation that may be necessary
for the correct maintenance of the deposited software, being that which is
necessary for the correct rendering of the Services under this Contract.
Likewise, within a term of ten (10) days from this Contract’s execution,
ELEPHANT TALK shall remit a copy thereof to VIZZAVI.

 
Consequently, the object of this deposit is to guarantee to VIZZAVI future
access to the source code when one or several of the following circumstances
arises:
 
 
? Whenever ELEPHANT TALK is liquidated or wound up; it starts whatsoever
mercantile or bankruptcy proceeding for the purpose of the company’s liquidation
or winding up; it finds itself in a situation of insolvency or takes action for
the company’s merger or spin off; or whenever it is going to cease or change the
corporate purpose of its business.

 
 
? Whenever ELEPHANT TALK is accredited as a debtor in a third-party bankruptcy
proceeding; it is called by the Administration or whatsoever other official
public or private body to declare on all or part of its assets or goods on the
occasion of the commencement of an audit or inspection; an administrative order
is served on ELEPHANT TALK; it signs an agreement by virtue of which payment to
its creditors is established on the basis of the profit obtained by ELEPHANT
TALK.



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
Whenever ELEPHANT TALK fails to comply with its obligations to
support, guarantee and maintain the software in order to achieve the object of
this Contract and, after being notified by VIZZAVI for the effective and
necessary fulfilment of such obligations, ELEPHANT TALK fails to comply with
them within a thirty-day term from the notification.

 
VIZZAVI shall be able to use, share and sub-licence the source code in
accordance with the circumstances indicated in the foregoing section and solely
for the purpose of (i) carrying out the support, guarantee and maintenance
operations, and (ii) for the continuity, enhancement or updating of the
rendering of the Services under this Contract. VIZZAVI shall have the right, at
its election, to share or licence the source code, either with an employee or
with a third party authorized by VIZZAVI for the purpose of complying with a
series of previously established support, guarantee, maintenance, enhancement
and updating obligations in favour of ELEPHANT TALK for the performance of this
Contract. VIZZAVI may only share or licence the source code when such subject
has previously accepted a written commitment under which it undertakes to
maintain the confidentiality of such source code and to use it solely for the
purpose of fulfilling the obligations imposed by VIZZAVI.
 
In the event that instead of belonging to ELEPHANT TALK the source code belongs
to a third party from which it has been obtained, ELEPHANT TALK must endeavour
to ensure that the legitimate owner thereof also carries out the deposit of such
source code in the same terms and conditions as those established for ELEPHANT
TALK.
 
To the extent that ELEPHANT TALK may endeavour to assign to a third party its
intellectual property rights over the software which is being used for
developing the rendering of the Services under this Contract, having been
previously licensed to VIZZAVI, ELEPHANT TALK prior to such assignment must
notify and obtain the prior consent in writing of VIZZAVI.
 
The fees corresponding to the deposit shall be for the account of ELEPHANT TALK
and shall be included in the maintenance service fee.
 
After notifying ELEPHANT TALK accordingly, VIZZAVI shall request from the chosen
escrow entity, without the need for the prior authorization of ELEPHANT TALK,
the availability and sending of the corresponding source code with due
justification of the reasons why it is requesting it.
 
16.
MARKETING AND PUBLIC RELATIONS

 
16.1
Neither of the Parties shall be legitimized to use the corporate name and/or
marks owned by the other Party without the prior consent, in writing, of the
holder thereof.



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
16.2
Neither of the Parties shall make public announcements (i.e. press releases or
verbal presentations) relating to this Contract, its content or the service
rendered without the other Party’s prior consent in writing. The Parties shall
agree and publish whatsoever press release jointly.

 
17. 
CONTRACT ENFORCEABILITY

 
17.1
A declaration of complete or partial nullity of one of more of this Contract’s
clauses by the competent authority shall not affect the validity of the
remaining clauses, which shall maintain their binding force. In this case, the
Parties undertake to negotiate a new clause or clauses to replace the annulled
clause or clauses that, within the terms in keeping with the Law and in strict
compliance with the judgment or decision declaring such nullity, best maintain
the identity of purpose with the annulled clause or clauses, insofar as such
purpose has not been declared contrary to Spain’s set of laws.

 
17.2
The enforceability of this Contract shall be conditional upon the signing of all
the Annexes referred to in Clause 2. Be that as it may, once all the Annexes
have been signed, the date of the Contract’s entry into force shall be deemed to
be that on which the Main Body thereof is signed, date on which it shall take
effect and on which the Annexes to the Contract shall also enter into force. The
Parties agree that the maximum date for signing the Annexes pending execution is
31 May 2009. In the event that once this date has been reached such execution
has not taken place, except with the express and written agreement of the
parties to the contrary, for all intents and purposes the Contract shall hereby
become invalid, without the Parties being able to claim whatsoever amount. The
Parties undertake to make available all the necessary resources and to negotiate
in good faith so that the signing of the Annexes is possible within the agreed
term.

 
18.
BINDING CONTRACT

 
18.1
This Contract, made up of the Main Body, Annexes and, as and when applicable,
Appendices, includes all the terms and conditions and essential aspects of the
agreement that currently exists between the Parties.

 
18.2
The foregoing paragraph notwithstanding, the intervening Parties confer on this
Contract a fully valid and binding character, expressly agreeing that the lack
or absence of a subsequent agreement on questions of detail or development may
not be put forward by either of the Parties as sufficient cause for waiving the
binding nature of this Contract or questioning its enforceability and validity.
The Parties agree that the discrepancies that may be generated in relation to
these developments shall be settled in accordance with the mechanisms provided
for in this Contract.



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
19.
INDEPENDENCE OF THE PARTIES

 
19.1
It shall be the specific and exclusive obligation of ELEPHANT TALK to comply
with all the legal obligations that correspond to it, in particular those of a
labour and fiscal nature, relating not only to the company itself but to the
personnel in its employ.

 
19.2
In this connection, the Parties expressly agree that this Contract does not
represent an association or dependence between them nor the only relationship in
the rendering of the services which each one carries out, meaning that both
Parties shall be absolutely independent and autonomous, and VIZZAVI shall have
no responsibility, not even subsidiary, in respect of the obligations incurred
by ELEPHANT TALK in respect of third parties and, in particular, the personnel
in its employ.

 
19.3
In particular, non-fulfilment of the obligations of ELEPHANT TALK or its
subcontractors on the subject of Occupational Hazard Prevention or the complete
or partial lack of compliance with the provisions of Annex J shall empower
VIZZAVI to withhold the monetary consideration in a sufficient amount to cover
all the liabilities that effectively derive from any breaches committed by
ELEPHANT TALK or its subcontractors. In addition to the foregoing, the joint and
several responsibilities of the Parties pursuant to the provisions of Section
42.3 of the prevailing Consolidated Text of Spain’s Law of Corporate
Infringements and Penalties may not be eluded.

 
19.4
ELEPHANT TALK, in the performance of this Contract, shall be the sole Party
empowered to adopt all the surveillance and control measures it may deem
appropriate to verify compliance by the worker of its labour obligations and
duties in relation to ELEPHANT TALK, ensuring in the adoption and application of
such power due consideration and taking into account the capacity of each
dependent worker of ELEPHANT TALK.

 
19.5
In accordance with the foregoing, ELEPHANT TALK undertakes to hand over to
VIZZAVI, whenever it is required to do so by the latter, a list of the personnel
in its employ assigned to the Contract’s performance, in addition to a copy of
the TC-1 and TC-2 Social Security contribution forms, a negative Certificate of
arrears issued by the Social Security General Treasury and registration in the
corresponding accident at work and occupational illness mutual insurance
company, in addition to supporting documents of payment to the Public Exchequer
of the income tax withholdings made on behalf of the workers on its payroll. As
and when applicable, an updated copy of contribution to the Special
Self-Employed Workers’ Regime [BETA in its Spanish initials] and all other
documents requested of it, such as compulsory and voluntary insurance premium
receipts.

 
19.6
ELEPHANT TALK declares that it has the consent of its workers to be able to hand
over to VIZZAVI those of their personal data that are necessary for fulfilling
the obligations of this Contract. In the event that any of the workers were to
subsequently revoke the consent granted or oppose the processing of their data,
ELEPHANT TALK shall notify VIZZAVI and thereafter shall refrain from handing
over any data of such worker to VIZZAVI. Likewise, VIZZAVI undertakes not to use
the data of the workers of ELEPHANT TALK for any purpose other than that of
permitting adequate fulfilment and control of the rendering of services provided
for in this Contract.



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
19.7
VIZZAVI may at any moment demand from the other Party the updated exhibition of
the compulsory legal situation of ELEPHANT TALK with respect to its workers.

 
19.8
The new assignment of a worker to the execution of the contracted services by
ELEPHANT TALK must be notified to VIZZAVI and the regularity of its situation
must be accredited prior to its incorporation into the Contract’s performance,
in the same terms and conditions as those established in the foregoing
paragraphs.

 
19.9
Failure to comply with the aforementioned obligations shall be a cause for this
Contract’s automatic discharge, without the right to any compensation in favour
of ELEPHANT TALK and without prejudice to the legal actions that may correspond
to VIZZAVI before the former for the damages and losses that such non-fulfilment
may cause to it.

 
19.10
ELEPHANT TALK undertakes to assume in full the direction, organization and
management of the human and material resources assigned to the Contract’s
performance.

 
20.
SUBCONTRACTING

 
20.1
ELEPHANT TALK shall be able to perform the services described in this Contract
either directly or through subcontracts with third parties, subject to the prior
written authorization of VIZZAVI, which may not be withheld without
justification, being responsible before VIZZAVI for complete or partial
non-fulfilment or negligent fulfilment of the obligations assumed by virtue of
this Contract and for those established in general legislation, particularly
those referring to the obligations which it must assume on Labour, Fiscal,
Occupational Hazard Prevention and Data Protection matters.

 
20.2
In the event that ELEPHANT TALK uses for the rendering of the service under this
Contract personnel made available to it by a Temporary Employment Agency,
ELEPHANT TALK must abide by all the obligations and special limitations in
respect of the work to be conducted as imposed by the regulation of this type of
service relationship, particularly on the subject of Occupational Hazard
Prevention. Consequently, ELEPHANT TALK shall release VIZZAVI from any direct or
indirect responsibility resulting from its relations with the Temporary
Employment Agency with which it signs a contract for the availability of or with
its workers, having the duty of fulfilling all the obligations laid down in this
Contract for the case of subcontracting. In addition to the foregoing, the joint
and several responsibilities of the Parties pursuant to the provisions of
Section 42.3 of the prevailing Consolidated Text of Spain’s Law of Corporate
Infringements and Penalties may not be eluded.

 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
20.3
In the event that ELEPHANT TALK subcontracts the partial or complete performance
of this Contract, it must reliably communicate this fact to VIZZAVI prior to
formalizing such contracting. Upon receipt of this communication, VIZZAVI shall
have five (5) working days in which to oppose it for whatsoever reason. If, once
this term has elapsed, VIZZAVI has not declared its opposition, it shall be
understood that it expressly accepts the subcontracting communicated to it. The
foregoing notwithstanding, in the event that the subcontracting involves access
on the subcontractor’s part to data for which VIZZAVI is responsible, the
provisions of this Contract and its Annexes relating to the protection of
personal data must be adopted.

 
20.4
The legal relations and contracts that ELEPHANT TALK must formalize with third
parties for fulfilment of its obligations shall contain amongst their clauses
the express exclusion of the responsibility of VIZZAVI in respect of the
aforesaid relations, irrespective of the legal nature thereof.

 
20.5
VIZZAVI shall not be responsible before customers or third parties for the
injuries to persons or damage to material objects that may occur, for whatsoever
reason, on the occasion of this Contract’s implementation by ELEPHANT TALK or
its subcontractors.

 
20.6
At all times the contracts executed with third parties relating to the rendering
of services must respect the rights and obligations laid down in this document.

 
20.
ENVIRONMENTAL OBLIGATIONS

 
21.1
ELEPHANT TALK expressly undertakes to fulfil all the legislation with an
environmental content that may apply to it in relation to the activities whose
execution results from this Contract’s performance.

 
21.2
Likewise, as established in the prevailing legislation, it undertakes to
adequately manage and treat all classes of toxic and hazardous waste that may
originate in or result from any activity directly or indirectly related to this
Contract’s performance and, in particular, it undertakes to carry out in respect
thereof and pursuant to the applicable legal provisions all the specific
activities that may be required, be they management, storage, treatment or any
other.

 
21.3
In the same way, ELEPHANT TALK expressly undertakes to comply with the
obligations specified below, without prejudice to complying in full with any
other obligations that may be imposed on it by a valid legal provision
applicable to the activities established through this Contract, the inadequate
treatment of which may have repercussions on or affect the environment.
Consequently, ELEPHANT TALK agrees to commit itself to:

 
          21.3.1
Carry out all the activities entrusted to it by VIZZAVI as a result of this
Contract, strictly complying with the principles and guidelines deriving from
the Environmental Policy and guidelines of the Environmental Management System
implanted by VIZZAVI, the full content of which it declares it knows.



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
          21.3.2
To make available to VIZZAVI all the information required of it in relation to
any impact or incidence on the environment resulting from the activities, the
execution of which results from this Contract, and, as and when applicable, to
submit to whatsoever inspection, verification or measurement of such effects,
either by VIZZAVI or any third party designated by the latter and, in
particular, with respect to the generation of waste, its treatment, the emission
of noise or other obnoxious elements into the atmosphere and any other similar
effects that by virtue of the applicable legislation require specific
activities.

 
          21.3.3
As established in Spain’s Waste Law 10/1998 of 21 April 1998 and all other
applicable provisions that apply or replace it, to manage and subsequently treat
the waste generated during the performance of the activities established by
means of this Contract and to hand over to VIZZAVI the corresponding
documentation supporting the generated waste’s correct management.

 
          21.3.4
To draw up and, when applicable, send to VIZZAVI, at its request, a study of the
environmental impact resulting from whatsoever activity, the execution of which
results from this Contract, with the minimum content indicated in Annex N.

 
          21.3.5
ELEPHANT TALK shall be responsible for any infringements or sanctions that may
be attributed to it on the grounds of violation of the applicable environmental
legislation, without being able to charge to VIZZAVI any amount or charge for
these concepts. Likewise, it expressly accepts the responsibility that within
any scope may be attributed to it for whatsoever infringement of the applicable
environmental legislation relating to the contracted activities and, in
particular, in respect of the generation of an environmental impact, whether in
the handling of the materials or products used for the execution of any activity
resulting from this Contract or their inadequate management, storage or
treatment.

 
          21.3.6
ELEPHANT TALK undertakes to adopt all the preventive measures it considers
appropriate so as to avoid any negative impact or incidence on the environment
during the execution of the work resulting from this Contract, with all charges
deriving from the attribution of responsibility for the infringements that
derive therefrom being for its account, whether due to non-fulfillment of the
regulations applying to the specific activity or any other, without being able
to attribute to VIZZAVI any responsibility for these concepts.

 
           21.3.7
Prior to the start of the work resulting from the execution of this document, it
undertakes to sign the appropriate contract with a Waste Management Company
authorized by the corresponding Regional Government, pursuant to the terms and
conditions of Law 10/1998 and other provisions that apply or replace it, in
relation to the management of the waste generated during the performance of the
work or activities required of it as per the provisions of this Contract.



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
           21.3.8
VIZZAVI reserves the right to demand from ELEPHANT TALK the presentation of at
least one copy of the contract signed with the authorized Waste Management
Company and the handing over of the documents that, pursuant to the applicable
prevailing provisions in this respect, may be required of it subsequent to the
completion of execution of the tasks resulting from this Contract’s performance.

 
          21.3.9
ELEPHANT TALK shall be responsible for applying all the corrective measures it
considers necessary to avoid the production of whatsoever impact or incidence on
the environment during the execution of the work that is the object of this
Contract.

 
            21.3.10
Similarly, in the event of whatsoever impact, incidence or violation of the
environmental legislation applicable to any activity, the execution of which
results from this Contract, it undertakes to adopt the corrective measures that
may be necessary to minimize or remedy them.

 
22.
SUBSIDIARY RESPONSIBILITY

 
22.1
For the purpose of the exception of Section 43.1 f) of Spain’s General Tax Law
58/2003 of 17 December 2003, a certificate issued by the Tax Administration
demonstrating that ELEPHANT TALK is up-to-date in the payment of its tax
obligations is attached as Annex L.

 
22.2
For the purpose of avoiding the declaration of subsidiary responsibility of
VIZZAVI relating to the rule of law referred to in the preceding paragraph,
within the terms and with the requirements laid down in the aforementioned
Section 43.1 f) of the General Tax Law and the regulations for its application,
ELEPHANT TALK must send to VIZZAVI the appropriate certificate demonstrating
that it is up-to-date in the payment of its tax obligations.

 
22.3
Should VIZZAVI not receive such Certificate within the twelve (12) months prior
to the moment at which VIZZAVI must make the payment, it shall be empowered to
withhold the amount that must be paid until it receives such Certificate and
under no circumstances can interests accrue on the withheld amount for delayed
payment.

 
22.4
For the purpose of the exception of Article 42.1 of Royal Legislative Decree
1/1995 of 24 March 1995 of Spain’s Law of the Workers’ Statute, a negative
Certificate of arrears issued by the Labour Administration demonstrating that
ELEPHANT TALK is up-to- date in the payment of its labour obligations is
attached as Annex L.



 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
23.
MISCELLANEOUS

 
23.1
The Parties may add rectifications, amendments and annexes or appendices to this
Contract, which shall be binding on them as from the date of effect, always
provided that such rectifications, amendments and annexes are set down in
writing, signed by an authorized representative for the Parties and is
incorporated into the Contract.

 
23.2
Except for the written rectifications, amendments and annexes made after the
Contract’s execution, this Contract represents the complete agreement reached by
the Parties and invalidates all previous verbal and written negotiations,
declarations and agreements.

 
23.3
Throughout the validity of this Contract and for one year thereafter, VIZZAVI
undertakes not to hire, through a labour or mercantile contract, directly or
indirectly, whenever it has knowledge thereof, the employees of ELEPHANT TALK
relating to the rendering of the services under this Contract.

 
23.4
Each Party shall meet the charges and costs of all types caused to it as a
result of the negotiation and signing of this Contract.

 
 
And as proof of their conformity with the foregoing, both Parties appearing, in
the representation in which they intervene, sign this Main Body of the Contract,
in duplicate and for a single purpose, on the date indicated ut supra.
 

         
/s/: Mr. Jaime Bustillo Velasco
   
/s/: Mr. Steven Paul Karel Marie Van Der Velden
                  For: VIZZAVI ESPAÑA, S.L.    
For: ELEPHANT TALK
COMMUNICATION HOLDING, AG
 

 
 
 

--------------------------------------------------------------------------------

 